DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sevigny et al. (hereinafter Sevigny) (US 2015/0378853 A1) in view of Natanzon et al. (hereinafter Natanzon) (US 2020/0034240 A1).

As to claim 1, Sevigny teaches a virtualized computing system (Abstract), comprising: 
a cluster of hosts (host cluster 102 of host systems 104(1-104(M))) having a virtualization layer executing thereon and configured to manage virtual machines (VMs) (Virtualization Management Platform 106, orchestration, monitoring of virtual machines 112(1) through 112(M)) (Abstract; Fig. 1; [0001]); 
a local storage device (Local Storage Resource 118(1)) in a first host of the cluster (Host System 104(1)), the local storage device configured as direct-attach storage (locally-attached storage resources comprising the object store) (Abstract; Fig. 1); and 
an orchestrator, integrated with the virtualization layer, the orchestrator including a master server managing state (protection state or cluster state managed by “master” HA module) of the orchestrator, the state including objects representing the hosts and the VMs (storage objects representing hosts and VMs), the orchestrator deploying a persistent application (guest applications) executing on a first VM of the VMs, the persistent application storing persistent data on the direct-attach storage (host cluster aggregates locally-attached or direct attached storage resources of the host systems to provide an object store, and where persistent data for one or more of the VMs is stored as per-VM storage objects across the locally-attached/direct attached storage resources comprising the object store.)  (Abstract; [0002]; [0005]; [0026]; [0030]; [0041]; [0043]; [0045]; [0065]; [0067]). 
Sevigny does not literally or explicitly disclose its orchestration including a master server as involving a control plane.  However, Natanzon teaches orchestration with controlling services (via Controller Manager within Master 202) in a Kubernetes cluster called the Master 202 or control plane, components.  These operate as the main management contact points and are used to manage the cluster’s workload and direct communications across the system (Fig. 2; [0022]-[0023]; [0028]; [0020]).  Sevigny and Natanzon are analogous art with the claimed invention because they are in the same field of endeavor of storage access for persistent services in a virtualized computing system.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Sevigny’s orchestration including a master server such that it would involve a control plane, as taught and suggested in Natanzon.  The suggestion/motivation for doing so would have been to provide the predicted result of having a control component to manage the cluster’s workload and direct communications across the system as well as for service discovery and being able to represent the state of the cluster that each component can reference to configure or reconfigure themselves (Natanzon – [0022]-[0023]).  

As to claim 2, Sevigny teaches further comprising: a plurality of local storage devices in the cluster, the plurality of local storage devices (Local Storage Resources 118(2), 118(3), 118(4)) configured as a virtual storage area network (vSAN) (VSAN Module 120(1); Fig. 2); wherein the local storage device configured as the direct-attach storage being exclusive of the plurality of local storage devices configured as the vSAN ([0002]; [0036]).

As to claim 3, Natanzon teaches wherein the state includes an object representing a persistent volume, wherein the persistent volume is placed on the direct-attach storage, and wherein the persistent application stores the persistent data on the persistent volume (Abstract; [0048]; [0050]; Fig. 3).

As to claim 4, Natanzon teaches wherein the local storage device is a first local storage device and the direct-attach storage includes a second local storage device of the first host, wherein the state includes objects representing a first persistent volume (Volume A, etc.) and a second persistent volume (Volume B, etc.), the first persistent volume placed on the first local storage device and the second persistent volume placed on the second local storage device, and wherein the persistent application stores the persistent data on the first and second persistent volumes (Abstract; Fig. 3; [0048]; [0050]; [0054]; claim 1).

As to claim 5, Natanzon teaches further comprising: a custom service controller (control plane can configure) executing in the master server and configured to manage the persistent application (Abstract; [0023]); wherein the custom service controller is configured to manage a storage class for the direct-attach storage (user defined storage class), the storage class agnostic of the local storage device ([0043]; [0048]; [0056]).

As to claim 6, Natanzon teaches further comprising: a custom service controller executing in the master server and configured to manage the persistent application; wherein the custom service controller (Master 202/control plane) is configured use annotations defined in an application programming interface (API) of the master server (API server) to specify how the persistent data is stored on the direct-attach storage ([0022]; Fig. 2) (the Scheduler from Master 202 reads in a service’s operating requirements, analyzes the current infrastructure environment, and places the work on an acceptable node or nodes such that workloads are not placed in excess of the available resources) ([0022]; [0026]; Fig. 2).

As to claim 7, Natanzon teaches wherein the first host includes a plurality of local storage devices including the first local storage device, wherein the plurality of local storage devices configured as the direct-attach storage, and wherein the annotations determine placement of the persistent data across the plurality of local storage devices of the direct- attach storage (the Scheduler from Master 202 reads in a service’s operating requirements, analyzes the current infrastructure environment, and places the work on an acceptable node or nodes such that workloads are not placed in excess of the available resources) ([0026]).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, Natanzon teaches wherein the step of deploying the persistent application comprises: specifying a replica count for the persistent application (specified number of pod replicas for a persistent service); and specifying a persistent volume claim with a storage class (PV with user defined storage class; or Volume with storage type), the storage class indicating of the direct-attach storage, the persistent volume being bound to the persistent volume claim (Abstract; Figs. 3-4; [0025]; [0034]; [0038]; [0043]; [0048]).

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 12.

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevigny in view of Natanzon, and further in view of Alluboyina et al. (hereinafter Alluboyina) (US 2020/0042392 A1).

As to claim 13, Sevigny in view of Natanzon does not explicitly teach wherein the step of deploying the persistent application comprises: specifying an anti-affinity rule between the persistent volume claim and another persistent volume claim for the persistent application.  However, Alluboyina teaches specifying constraints such as affinity constraints that require a certain degree of proximity (same device, same rack, same datacenter, etc.) or anti-affinity constraints that require a degree of separation (not on the same device, not on the same rack, not in the same datacenter, etc.) between storage volumes of an application (Abstract; [0215]; [0256]-[0258]; [0280]).  It would have been obvious to one of ordinary skill in the art to modify the invention of Sevigny in view of Natanzon such that it would include specifying an anti-affinity rule between the persistent volume claim and another persistent volume claim for the persistent application, as taught and suggested in Alluboyina.  The suggestion/motivation for doing so would have been to provide the predicted result of improving assignment by utilizing constraints and rules to plan for the assignment of storage volumes and containers for an application (Alluboyina - Abstract; [0215]; [0256]-[0258]; [0280]). 

As to claim 14, Natanzon teaches further comprising: adding, by cooperation of a virtualization management server with the orchestration control plane, a persistent service for the orchestration control plane, the persistent application being an instance of the persistent service ([0019]-[0021]; [0025]; [0027]).

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 13.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Denneman et al. (US 2021/0149774 A1) discloses a method involves identifying a list of storage object components impacted by a maintenance event or failure of a host system in the cluster 104 by a computer system. A priority class is determined for each storage object component in the list. The determined priority class is based on a virtual machine level priority class assigned to a virtual machine to which the storage object component belongs. The rebuilds of storage object components belongs to the same virtual machine are initiated consecutively. The rebuilds of storage object components with higher priority classes are initiated before the rebuilds of storage object components with lower priority classes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199